               Case 21-10023-JTD         Doc 272-3      Filed 07/06/21     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                  )
 In re:                                           )   Chapter 11
                                                  )
 WARDMAN HOTEL OWNER, L.L.C.,                     )   Case No. 21-10023 (JTD)
                                                  )
                          Debtor.                 )


                                    CERTIFICATE OF SERVICE

          I, Susan E. Kaufman, Esq., certify that I that on July 6, 2021, I caused the attached

NOTICE BY UNITE HERE LOCAL 25 AND LOCAL 99, INTERNATIONAL UNION OF

OPERATING ENGINEERS OF LODGING OF ARBITRATOR’S AWARDS RENDERED

PURSUANT TO THE COURT’S ORDER OF MAY 18, 2021 to be served on the entities on the

attached service list as indicated.

VIA E-MAIL

Laura Davis Jones, Esq.
David Bertenthal, Esq.
Max B. Litvak, Esq.
Timothy P. Cairns, Esq.
Pachulski Stang Ziehl &Jones LLP
919 N. Market Street, 17t" Floor
Wilmington, DE 19899-8705
ljones@pszjlaw.com
mlitvak@pszjlaw.com
dbertenthal@pszjlaw.com
tcairns@pszjlaw.com

Linda Casey, Trial Attorney
Office of United States Trustee
J. Caleb Boggs Federal Building
844 King Street
Suite 2207, Lockbox 35
Wilmington DE 19899-0035
linda.casey@usdoj.gov
            Case 21-10023-JTD     Doc 272-3   Filed 07/06/21    Page 2 of 2



Grant Stein, Esq.
David Wender, Esq.
Brian D. Frey, Esq.
Alston &Bird LLP
1201 West Peachtree Street
One Atlantic Center
Atlanta, Georgia 30309-3424
david.wender@alston.com
grant.stein@alston.com
brian.frey@alston.com

Dominic E. Pacitti, Esq.
Klehr Harrison Harvey Branzburg LLP
919 N. Market Street, Suite 1000
Wilmington, DE 19801-3062
dpacitti@klehr.com




                                       LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                       /s/ Susan E. Kaufman
                                       Susan E. Kaufman, (DSB# 3381)
                                       919 North Market Street, Suite 460
                                       Wilmington, DE 19801
                                       (302) 472-7420
                                       (302) 792-7420 Fax
                                       skaufman@skaufmanlaw.com

                                       Counsel to UNITE HERE Local 25 And Local 99,
                                       International Union of Operating Engineers

Dated: July 6, 2021
